 243306 NLRB No. 44TEAMSTERS WELFARE FUND (MICHIGAN)1The name of the Respondent has been changed to reflect the newofficial name of the International Union.2The Respondents have excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.Because we agree with the finding that the Respondent, MichiganConference of Teamsters Welfare Fund, is not the functional equiva-
lent of a union-employer, we find it unnecessary to adopt the judge's
alternative finding that he would find an 8(a) violation even assum-
ing the Fund is a union-employer on the grounds that the Fund did
not provide its employees with the requisite information concerning
Sec. 7 rights.Member Oviatt agrees with the judge that the Fund did not ade-quately advise the employees concerning their Sec. 7 rights. Member
Oviatt joins in finding the 8(b)(1)(A) and (2) violations solely on the
grounds articulated by the judge with respect to the Fund's claimed
status as a ``union'' employer. The Respondent's exceptions raise no
other issues.Michigan Conference of Teamsters Welfare Fundand Elaine Clemmon-SmithLocal 243, International Brotherhood of Teamsters,AFL±CIO1and Elaine Clemmon-Smith. Cases7±CA±29831(2) and 7±CB±8079(2)January 31, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHOn February 5, 1991, Administrative Law JudgeIrwin Kaplan issued the attached decision. The Re-spondents filed exceptions and a supporting brief, and
the General Counsel filed a reply brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,2and con-clusions and to adopt the recommended Order as modi-
fied.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that Respondent Michigan
Conference of Teamsters Welfare Fund, Detroit,
Michigan, its officers, agents, successors, and assigns,
and Respondent Local 243, International Brotherhood
of Teamsters, AFL±CIO, Detroit, Michigan, its offi-
cers, agents, and representatives, shall take the action
set forth in the Order as modified.1. Substitute ``officers, agents, and representatives''for ``officers, agents, successors, and assigns'' in para-
graph B.2. Substitute the following for paragraph B,1,(b).``(b) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them in Section 7 of the Act.''3. Substitute the attached Appendix B for that of theadministrative law judge.APPENDIX BNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
be a party to any practice with Re-spondent Michigan Conference of Teamsters Welfare
Fund (Respondent Fund), which requires the Respond-
ent Fund's nonsupervisory salaried employees to joinand become members of our union, and have union
dues deducted from the wages of those employees and
remitted to us, where we are not the collective-bar-
gaining representative of those employees or not quali-
fied to be so.WEWILLNOT
in any like or related manner restrainor coerce employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.WEWILL
make whole Respondent Fund's non-supervisory salaried employees by reimbursing them
for any union fees, dues, and other moneys taken out
of their wages and remitted to us, with interest.LOCAL243, INTERNATIONALBROTHER-HOODOF
TEAMSTERS, AFL±CIORichard F. Czubaj, Esq., for the General Counsel.Gerry M. Miller, Esq. (Previant, Goldberg, Uelman Gratz,Miller & Brueggeman), of Milwaukee, Wisconsin, for theRespondents.DECISIONSTATEMENTOFTHE
CASEIRWINKAPLAN, Administrative Law Judge. These consoli-dated cases were heard in Detroit, Michigan, on May 14,
1990. The underlying charges in each of the consolidated
cases were filed by Elaine Clemmon-Smith (the Charging
Party) on November 1, 1989, and amended on December 1,
1989. The aforenoted charges and amended charges gave rise
to an order consolidating cases, consolidated complaint, and
notice of hearing dated December 14, 1989.In essence, it is alleged that since on or about May 2,1989, the Michigan Conference of Teamsters Welfare Fund
(Respondent Fund or Fund) has required that various of its
employees, as a condition of employment, become and re-
main members of Local 243, International Brotherhood of
Teamsters, Chauffeurs, Warehousemen of America, AFL± 244DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
CIO (Respondent Union or Local 243) notwithstanding, thatthe Respondent Union, is not and has not been the collective-
bargaining representative of the employees and there has
never been a collective-bargaining agreement covering the
employees. Further, it is alleged that since on or about May
2, 1989, the Respondent Fund has deducted union dues from
the wages of the aforesaid employees and remitted these
union dues to the Respondent Union. As such, it is alleged
that the Respondent Fund violated Section 8(a)(1), (2), and
(3) of the National Labor Relations Act (the Act) and that
the Respondent Union by receiving and accepting the
aforenoted union dues has correspondingly violated Section
8(b)(1)(A) and (2) of the Act.The Respondent Fund and Respondent Union (collectivelyRespondents), filed answers and along with stipulations at
the hearing, admitted virtually all of the substantive allega-
tions, as well as certain commerce facts, including the
Board's jurisdiction over the Fund and the labor organization
status of Local 243, but denied all the conclusionary allega-
tions that the Act was violated. The thrust of the Respond-
ents' defense is that it is lawful to require nonunit employees
to become union members where, as here, union membership
is reasonably related to proper job performance.On the entire record, and after careful consideration of theposttrial briefs, I make the followingFINDINGSOF
FACTI. JURISDICTIONA. The FundThe Fund is, and has been at all times material, a trust es-tablished under a Trust Agreement (G.C. Exh. 2 at 5) and
Section 302(c)(5) of the Act, and is jointly administered by
a six-member board of trustees consisting of three members
designated by the Motor Carriers Employers Association of
Michigan and Michigan Cartageman's Association (collec-
tively, the Association) and three members designated by the
Michigan Conference of Teamsters Joint Counsel No. 43,
successors to Michigan Conference of Teamsters, and its af-
filiated local unions (the Union). The Fund provides health
and welfare benefits to individuals belonging to, or rep-
resented for collective-bargaining purposes by the Union. At
all times material, the Fund has maintained its principal of-
fice and place of business in Detroit, Michigan. During the
calendar year ending December 31, 1988, a representative
time frame, the Fund, in connection with its aforenoted busi-
ness operations, invested in ventures located outside the State
of Michigan, and received insurance premium moneys in ex-
cess of $50,000, which were collected by the Fund within the
State of Michigan and thereafter transmitted directly to
points outside the State of Michigan.The Board has long treated trust funds, which are estab-lished pursuant to trust agreements and/or collective-bar-
gaining agreements, as employers within the meaning of the
Act. See, e.g., Restaurant Employees Local 11, 132 NLRB960, 961±963 (1961); Garment Workers Health Fund, 146NLRB 790, 791±793 (1964); Welfare, Pension and VacationFunds, Blasters, Drillrunners and Minors Union, Local 2,256 NLRB 1145 fn. 1, 1156 (1981). It is alleged, the Re-
spondents admit, the record supports, and I find, that the
Fund is now, and has been at all times material, an employerengaged in commerce within the meaning of Sections 2(2),(6), and (7) of the Act.B. Labor OrganizationIt is alleged, the Respondents admit, and I find that Re-spondent Local 243 is, and has been at all times material, alabor organization within the meaning of Section 2(5) of the
Act.II. THEUNFAIRLABORPRACTICES
A. The BackdropThe initial trust agreement creating the Fund was madeand entered into on March 11, 1949, and amended from time
to time thereafter (G.C. Exh. 2 at 3). The purpose, was to
create a vehicle to provide health and welfare benefits for
employees of employer-members of the Association who are
represented by the Union (collectively Michigan Teamsters
Joint Counsel No. 43 and its affiliated Local Unions, includ-
ing Respondent Local 243). As noted above, the affairs of
the Fund are administered by a six-member board of trustees
consisting of an equal number of members designated by the
Association and the Union. The Fund is financed by em-
ployer-members of the Association which entity is housed in
the union headquarters complex on Trumbell Avenue in De-
troit. There, the Fund employs a total complement of ap-
proximately 107 personnel, including approximately 67 hour-
ly nonsupervisory employees, who are represented for collec-
tive-bargaining purposes under a union-security collective-
bargaining agreement by Local 10, Office & Professional
Employees International Union (Local 10).The Fund also employs approximately 23 salariednonunit/nonsupervisory employees. The remaining group, ap-
proximately 17 in number, comprise the Fund's supervisory
and managerial staff. (Tr. 40.) The Fund has long had a pol-
icy of requiring its salaried nonunit employees (employees
not covered by the collective-bargaining agreement with
Local 10 nor otherwise represented by that union) join the
Teamsters Union as a condition of employment. As such, the
Fund has required the Charging Party, Elaine Clemmon-
Smith, and other nonunit employees to join the Respondent
Union, Local 243. Smith was required to sign a typical form
which states as follows:The Michigan Conference of Teamsters WelfareFund, as a condition of employment, requires each of
its salaried employees to belong to Teamsters Local
Union No. 243. Local 243, however, cannot represent
you for bargaining or grievance purposes. This does not
preclude you from exercising your rights as are pro-
vided under Section 7 of the National Labor Relations
Act.YOUAREANAT
-WILLEMPLOYEE
, WHICHMEANSYOU
CANBEDISCHARGEDATANYTIMEFORANYREASON
.Received and acknowledged by: Elaine Smith [G.C.Exh. 3].Smith worked in the Fund's utilization control department.Gerald Wiedyk, executive director of the Fund, was the only
person called to testify and he ``thought'' that Smith was ei- 245TEAMSTERS WELFARE FUND (MICHIGAN)1I find no reason to give decisive weight to Wiedyk's opinion re-garding Smith's supervisory and/or managerial status. His testimony
regarding Smith's duties was unclear and conclusionary. It appears
that Smith was involved, in large part, in the area of inpatient hos-
pital admissions and hospital charges relative to Blue Cross, Blue
Shield coverage. Wiedyk acknowledged however, that he is ``not ex-
actly familiar with everything [Smith] did.'' (Tr. 36.) Overall, I
found Wiedyk to be conclusionary, elusive, unresponsive, vague and,
along with demeanor factors, unreliable as a witness.2The record disclosed that there are approximately 26,000 partici-pants and their families in the Fund. (Tr. 28.) Nearly all of the par-
ticipants are members of the various Michigan Teamsters locals
comprising Joint Counsel 43. Wiedyk testified, that there is a direct
connection between retiree health care provided by the Fund and the
number of active union members who provide 100% of such fund-
ing. (Tr. 19.) However, I fail to discern how the retiree health care
fund is more viable because Fund employees are required to join one
of the Teamsters locals, as testified by Wiedyk. (Tr. 19.) For exam-
ple, it is noted, that there are only approximately 23 salaried non-
supervisors Fund employees involved herein and their impact on a
group comprising 26,000 members is hardly notable. As far as in-
forming union members to remain active, it would appear that Fund
employees could do so effectively without themselves be required to
join a union.ther a supervisory or managerial employee.1(Tr. 33.) WhileSmith's supervisory status was not fully addressed on this
record, it is undisputed that the Fund requires its salaried
nonsupervisors, nonmanagers to join the Respondent Union.
The parties also stipulated that there are approximately 23
employees in this category. (Tr. 40.)B. Discussion and ConclusionsThe parties acknowledged that the material facts are prin-cipally undisputed and that this case, in essence, turns on a
matter of law. Thus, it is undisputed that the Respondent
Fund has long required its salaried employees to join the Re-
spondent Union, Local 243, as a condition of employment
and in connection therewith, the Fund deducted union dues
from the wages of those employees and remitted these dues
to the Respondent Union. Further, Local 243 has never had
a collective-bargaining agreement or bargaining relationship
with the Fund and has never purported to represent the
Fund's employees for grievances and bargaining purposes.
According to the General Counsel, the Board's decision in
Teamsters Health & Welfare Fund I, 233 NLRB 814 (1977),is controlling. The Respondent, on the other hand, argues
that this is a case of first impression and relies largely on
observations made by the Board in Retail Employees Local428, 163 NLRB 431 (1967), and its progeny.In Teamsters Fund I, in which the circumstances largelyresemble the instant case, it was noted, inter alia, that the
Union was not competent to represent the Respondent-em-
ployer's employees. There, the Board found that the Fund,
by requiring membership in the Union as a condition of em-
ployment and deducting and withholding dues and other fees
from the wages of its employees, engaged in conduct viola-
tive of Section 8(a)(1), (2), and (3) of the Act. While there,
unlike the instant case, the Union purported to act as the bar-
gaining representative for the Fund's employees, I find of
greater significance that in both cases the Fund (created by
agreement and declaration of trust) and not the Union, is the
employer. Thus, I find that The Respondent's reliance on ob-
servations made by the Board in Local 428 is misplacedlargely because there, inter alia, the Respondent was a union-
employer. In Local 428, the Board stated as follows:A union-employer, just as any employer, may imposeon its employees requirements reasonably related to theproper performance of their jobs. Here, for example, a
field representative, in conducting the Respondent's
business, might be asked to explain how the Respond-
ent functions as a collective-bargaining representative,
or why it is desirable for workers to organize. It is
clearly proper for the Respondent to be concerned
about not hiring employees who do not adequately un-
derstand or agree with the Respondent's general goals
as well as the specific methods of operation and wayof achieving its goals to the extent such understandingis necessary for the performance of their duties. We
deem it not unreasonable, therefore, for a union-em-
ployer normally to require its employees to attend its
meetings and fulfill certain other obligations of regular
union membership. Indeed, in this sense and because of
the undesirability of a per se rule in this critical area
of labor relations, we believe that a union-employer's
requirement that its employee belong to it, pay dues,
fees, and assessments to it, and attend its meetings need
not, in and of itself, violate the Act. [Id. at 432±433;
see also Teamsters Local 574, 259 NLRB 344, 350(1981).]In short, in Local 428, the Board indicated that a union-employer may lawfully require its employees to fulfill certain
obligations in the same manner that conventional employers
may impose on their employees requirements reasonably re-
lated to the proper performance of their jobs. The Fund how-
ever, is administered by trustees who are charged with cer-
tain fiduciary responsibilities under Section 302(c)(5) of the
Act and the Employee Retirement Income Security Act of
1974 (ERISA), which sets it (the Fund) apart, as an entity,
from other employers. Thus, when individuals serve in the
capacity of trustees, they are mandated to operate exclusively
for the benefit of the health and welfare plan's participants
and beneficiaries.2Conversely, those individuals (while serv-ing in their capacity as trustees), are not to show dual loyalty
to the party which so designated them (the Union or the As-
sociation). See generally NLRB v. Amax Coal Co., 453 U.S.322 (1981). In fact, under Section 302(c)(5) of the Act, the
duty of such trustee is directly antithetical to that of an agent
of the appointing party. Ibid.Aside from finding that the Fund, as an employer, is notthe functional equivalent to a union-employer, I am also
unpersuaded of any meaningful connection between requiring
the Fund's salaried employees to pay union dues and become
members of the Union, with the business needs of the Fund,
a material factor noted by the Board in Local 428. First, asnoted previously, Wiedyk's testimony supporting such con-
nection was vague, conclusionary and hardly reliable. Fur-
ther, it appears from Wiedyk's testimony, that it is more like-
ly that any assistance provided the Union by the Fund had
come from trustees rather than from the Fund's salaried non-
supervisory employees. For example, Wiedyk testified that
he, as a director of the Fund, has long attended contract-bar-
gaining sessions at the request of the local union to explain
benefits and related financial matters. (Tr. 20±21.) 246DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Counsel for the General Counsel, on the face page of his brief,asserted that the Respondents violated the Act by also requiring
``managerial salaried personnel'' to join the Respondent Union as a
condition of employment. This position was apparently dropped, as
indicated in the aforenoted proposed remedy. There is no evidence
tending to show that managerial employees dominated, controlled or
otherwise influenced the operations of Respondent Union. In any
event, it is well settled that managerial employees are exempted
from coverage under the Act. NLRB v. Bell Aerospace Co., 416 U.S.267 (1947). In these circumstances, the recommended remedy does
not extend to managerial employees.However, assuming arguendo, that the Fund may be treat-ed as the functional equivalent of a union-employer (a posi-
tion I have rejected), ``[t]he business needs of a union must
... be accommodated to the freedom of its employees to

exercise their rights under the Act.'' Local 428, at 434. Here,I am unpersuaded that the Fund has provided its non-
supervisory salaried employees with the appropriate assur-
ances that their statutory rights will not be abridged, as sig-
naled by the Board as necessary in Local 428. There, theBoard also observed, in pertinent part, as follows:Particularly where, as here, the employees are requiredto fulfill a variety of obligations as members, it is im-portant that a union-employer affirmatively advise its
employees of their right to engage in concerted activi-
ties unaffected by these membership requirements. Inother words, we believe that a union-employer must
state positively that its requirements of membership, andthe various attendant obligations, are imposed only as
a necessary part of the employee's job; that the union-
employer does not propose to represent its-employee-
members for the purposes of collective bargaining or
for the adjustment of grievances; that its employees are
free to join another labor organization in order to exer-
cise their statutory rights; and where a majority of em-
ployees do choose such other labor organization the
union-employer will bargain with it, upon request.
[Local 428, supra at 433, emphasis added.]Here, the salaried employees were required to sign an ac-knowledgement form (the contents previously set forth in its
entirety), advising them that while they are required to be-
long to Local 243 as a condition of employment, that union
cannot represent them for bargaining or grievance purposes.
(G.C. Exh. 3.) However, the form does not note, inter alia,
that a majority of employees are free to choose any other
labor organization to represent them; nor does the record oth-
erwise show that the employees were so informed. Also,
merely because the form states that employees are not pre-
cluded from exercising their Section 7 rights, I find, without
more, that the Fund has not adequately fulfilled its affirma-
tive obligation within the meaning of Local 428, to ``posi-tively'' inform its salaried employees, that they have the
right to engage in concerted activities unaffected by the
Fund's union membership requirements. In this regard, I do
not consider a mere reference to ``Section 7 rights'' without
some elucidation thereof, to be of much help to employees
in understanding what rights under the Act are not abridged
when they are required to become members of Local 243.In sum, I find that the Respondent Fund, in the cir-cumstances of this case, by requiring its nonsupervisory sala-
ried employees to become members of Local 243 as a condi-
tion of employment and by deducting union dues from the
wages of those employees, it thereby engaged in conduct
violative of Section 8(a)(1), (2), and (3) of the Act. Further,
I find that Respondent Local 243, by receiving and accepting
such union dues in the circumstances of this case, thereby
violated Section 8(b)(1)(A) and (2) of the Act, as alleged.CONCLUSIONSOF
LAW1. The Respondent Fund is, and has been at all times ma-terial, an employer engaged in commerce within the meaning
of Section 2(2), (6), and (7) of the Act.2. The Respondent Local 243 is, and has been at all timesmaterial, a labor organization within the meaning of Section
2(5) of the Act.3. The Respondent Fund, by requiring its nonsupervisorysalaried employees to become members of Respondent Local
243 as a condition of employment and deducting union dues
from the wages of those employees and remitting the dues
to the Respondent Local 243, it thereby engaged in conduct
in violation of Section 8(a)(1), (2), and (3) of the Act.4. The Respondent Local 243, by being party to a practicewhereby Respondent Fund requires its salaried non-
supervisory employees to become members of Local 243 as
a condition of employment and whereby the Respondent
Fund deducts union dues from the wages of those employees
and Local 243 receives and accepts such dues, it thereby en-
gaged in conduct in violation of Section 8(b)(1)(A) and (2)
of the Act.The aforesaid unfair labor practices are unfair labor prac-tices affecting commerce within the meaning of Section 2(6)
and (7) of the Act.THEREMEDYHaving found that the Respondents have engaged in cer-tain unfair labor practices, I shall recommend that they be re-
quired to cease and desist therefrom and take certain action
designed to effectuate the policies of the Act.Counsel for the General Counsel, in his brief, seeks a rem-edy which requires the Respondent Fund to: (1) immediately
rescind the requirement that its salaried nonsupervisory em-
ployees join and continue membership in Respondent Local
243;3(2) void all dues-checkoff authorization cards executedby such employees as a result of the aforenoted requirement;
and (3) make whole, to the extent Respondent Local 243
does not do so, the nonsupervisory salaried employees for all
dues deducted from their wages since a period commencing
6 months prior to the filing of the underlying charges.Basically, I find that the aforenoted requested remedy isreasonable and appropriate in order to effectuate the policies
of the Act, with certain modifications. As the record dis-
closed that the Respondent Union received and accepted
union dues which were unlawfully taken from the wages of
the aforenoted employees by Respondent Fund, I shall rec-
ommend that the Respondent Union, in the first instance, re-
imburse the employees with interest, in the manner pre- 247TEAMSTERS WELFARE FUND (MICHIGAN)4If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''6See fn. 5 above.scribed in New Horizons for the Retarded, 283 NLRB 1173(1987). Additionally, as I have found that the Respondent
violated Section 8(b)(1)(A) and (2) of the Act, I shall also
recommend that the Respondent Union cease and desist from
being a party to any practice which requires the Fund's non-supervisory salaried employees to join the Union as a condi-
tion of employment.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended4ORDERA. The Respondent, Michigan Conference of TeamstersWelfare Fund, Detroit, Michigan, its officers, agents, succes-
sors, and assigns shall1. Cease and desist from
(a) Rendering assistance to and contributing financial sup-port to Respondent Local 243, International Brotherhood of
Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-
ica, AFL±CIO (Respondent Local 243), by requiring non-
supervisory salaried employees to join and become members
of Respondent Local 243 as a condition of employment and
taking out union dues from the wages of those employees on
behalf of that labor organization, where the labor organiza-
tion is not the collective-bargaining representative of those
employees or not competent to be so.(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the rights guaranteed them
by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Notify its nonsupervisory salaried employees, in writ-ing, that they are not required, as a condition of employment,
to become and remain members of Respondent Local 243.(b) Immediately void all dues-checkoff authorization formsexecuted by its nonsupervisory salaried employees as a result
of requiring them to join or become members of Respondent
Local 243 as a condition of employment.(c) Notify its nonsupervisory employees, in writing, that itwill no longer deduct union dues from their wages and remit
the moneys to Respondent Local 243, at a time when that
labor organization is not their collective-bargaining represent-
ative or not qualified to be so.(d) Make whole its nonsupervisory salaried employees byreimbursing them with all union fees, dues, and other mon-
eys taken from their wages for a period since commencing
6 months prior the filing of the instant unfair labor practice
charges, with interest, to the extent that the Respondent
Local 243 does not reimburse those employees, in the man-
ner set forth in the remedy section of this decision.(e) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(f) Post at its place of business in Detroit, Michigan, cop-ies of the attached notice marked ``Appendix A.''5Copies ofthe notice, on forms provided by the Regional Director for
Region 7, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(g) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.B. The Respondent, Local 243, International Brotherhoodof Teamsters, AFL±CIO, Detroit, Michigan, its officers,
agents, and representatives, shall1. Cease and desist from
(a) Being a party to any practice with Respondent Fundof requiring the Respondent Fund's nonsupervisory salaried
employees to join and become members of Respondent Local
243 and have union dues deducted from the wages of those
employees to be remitted to the Respondent Local 243, as
a condition of employment, where the labor organization is
not the collective-bargaining representative of those employ-
ees or not qualified to be so.(b) In any like or related manner interfering with, restrain-ing, or coercing Respondent Fund's nonsupervisory salaried
employees by the rights guaranteed them in Section 7 of the
Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Make whole Respondent Fund's nonsupervisory sala-ried employees by reimbursing them for any union fees, dues
and other moneys taken out of their wages and remitted to
Respondent Local 243 for a period since commencing 6
months prior to the filing of the instant unfair labor practice
charges, with interest, in the manner set forth in the remedy
section of this decision.(b) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(c) Post at its office and meeting hall in Detroit, Michigan,copies of the attached notice marked ``Appendix B.''6Cop-ies of the notice, on forms provided by the Regional Director
for Region 7, after being signed by the Respondent's author-
ized representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply. 248DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIX ANOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
render assistance to and contribute financialsupport to Respondent Local 243, International Brotherhood
of Teamsters, Chauffeurs, Warehousemen and helpers of
America, AFL±CIO (Respondent Local 243), by requiring
our nonsupervisory salaried employees to join and become
members of Respondent Local 243 as a condition of employ-
ment and we will not take out union dues from the wages
of the employees on behalf of that labor organization, where
the labor organization is not their collective-bargaining rep-
resentative or is not competent or qualified to be so.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
notify our nonsupervisory salaried employees, inwriting, that they are not required, as a condition of employ-
ment, to become and remain members of Respondent Local
243.WEWILL
immediately void all dues-checkoff forms exe-cuted by our nonsupervisory salaried employees as a result
of requiring them to join or become members of Respondent
Local 243.WEWILL
notify our nonsupervisory salaried employees, inwriting, that we will no longer deduct dues from their wages
and remit the moneys to Respondent Local 243, at a time
when that labor organization is not their representative or not
qualified to be so.WEWILL
make whole our nonsupervisory salaried employ-ees by reimbursing them with all union fees, dues and other
moneys taken out of their wages, with interest, to the extent
that the Respondent Local 243 does not reimburse those em-
ployees.MICHIGANCONFERENCEOF
TEAMSTERSWEL-FAREFUND